[Cite as State v. Soverns, 2014-Ohio-4094.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101185



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                  CURTIS D. SOVERNS
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-06-482687-A

        BEFORE:           McCormack, J., Keough, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: September 18, 2014
FOR APPELLANT

Curtis D. Soverns, pro se
Inmate No. 514-355
Lorain Correctional Institution
2075 S. Avon-Belden Rd.
Grafton, OH 44044


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Joseph J. Ricotta
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Curtis D. Soverns was sentenced to 65 years in prison in 2006 after

pleading guilty to rape and several other offenses.    He did not file a direct appeal.   Six

years later, he filed a motion to withdraw his guilty plea, and the trial court denied it. For

the following reasons, we affirm the trial court’s judgment.

       {¶2} In 2006, Soverns pled guilty to rape, kidnapping with sexual motivation,

and aggravated robbery in connection with an incident where he abducted a young

woman from Crocker Park in Westlake, drove her around, and repeatedly raped her.          He

received a 65-year prison term for his offenses.

       {¶3} Soverns did not file a direct appeal.     He filed a delayed appeal, pro se, in

2007, and again in 2009. This court denied it on both occasions. In 2013, he filed a

motion, again pro se, to withdraw his guilty plea. The trial court denied it. Soverns

now appeals from that decision. He raises two assignments of error:

       I. The trial court erred when it failed to inform the pleading defendant of
       his Constitutional Rights: In violation of Ohio Crim. Rules of procedure,
       Rule 11(c)[,] as well as the Due Process and Equal Protection Clauses under
       the Sixth and Fourteenth Amendments to the United States Constitution.

       II. Appellant’s guilty plea was not voluntarily, knowingly or intelligently
       entered where the Trial Court failed to inform the Defendant of the
       maximum penalty involved: i.e. the sanction time for violation(s) of post
       release control.


       {¶4} Unlike a presentence motion to withdraw a guilty plea, which is to be

liberally granted, State v. Boswell, 121 Ohio St.3d 575, 2009-Ohio-1577, 906 N.E.2d 422,

¶ 1, a motion to withdraw a plea after a sentence is imposed must establish the existence
of “manifest injustice.” State v. Smith, 49 Ohio St.2d 261, 361 N.E.2d 1324 (1977),

paragraph one of the syllabus.     In either case, such a motion is “addressed to the sound

discretion of the trial court, and the good faith, credibility and weight of the movant’s

assertions in support of the motion are matters to be resolved by that court.” Smith at

paragraph two of the syllabus.

       {¶5} Soverns argues that at the 2006 plea hearing, the trial court did not inform

him that by pleading guilty he would be waiving his constitutional right to confront his

accuser.     He also argues the trial court did not explain the consequence of a violation of

the terms of his postrelease control.

       {¶6} Soverns did not provide a transcript of the plea hearing to support his

claims.      We note that an appellant bears the burden of providing the reviewing court

with a transcript of the proceedings to demonstrate any claimed errors. State v. Blashaw,

8th Dist. Cuyahoga No. 98719, 2012-Ohio-6011, ¶ 12. “‘When portions of the transcript

necessary for resolution of assigned errors are omitted from the record, the reviewing

court has nothing to pass upon and thus, as to those assigned errors, the court has no

choice but to presume the validity of the lower court’s proceedings, and affirm.’” State v.

Simmons, 8th Dist. Cuyahoga No. 100638, 2014-Ohio-3038, ¶ 14, quoting Knapp v.

Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980).

       {¶7} In this case, the trial court’s journal entry regarding Soverns’s guilty plea

stated that the defendant was fully advised in open court of his constitutional rights and

penalties.     Without the benefit of a transcript of the plea colloquy, we are unable to
assess whether the trial court failed to fully advise Soverns and created a “manifest

injustice”; instead, we have no choice but to presume regularity in the plea proceeding.

Blashaw at ¶ 13.         See also State v. Smith, 8th Dist. Cuyahoga No. 94063,

2010-Ohio-3512; State v. Whitaker, 4th Dist. Scioto No. 10CA3349, 2011-Ohio-6923, ¶

10 (appellant could not show that his guilty plea was unknowing when he failed to

provide a copy of the plea hearing for appellate review).

       {¶8} Finding no abuse by the trial court in denying Sovern’s motion to withdraw

his guilty plea, we affirm its judgment.

       {¶9} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR